Case 1:19-cv-00133-DDD-JPM Document 18 Filed 02/11/20 Page 1 of 1 PageID #: 96



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION


 PAUL BELTON                                         CASE NO. 1:19-CV-00133

 VERSUS                                              JUDGE DRELL

 GEO GROUP INC                                       MAGISTRATE JUDGE PEREZ-MONTES

                                    MINUTES OF COURT:
                                      Status Conference
Date:               February 11, 2020 Presiding: Magistrate Judge Joseph H. L. Perez-Montes
Court Opened:       10:00 a.m.         Courtroom Deputy:           Greta Roaix
Court Adjourned:    10:40 a.m.         Court Reporter:             LCR
Statistical Time:   00:40              Courtroom:                  3rd Floor Courtroom

                                       APPEARANCES

  Haley Elizabeth Nix                          For      Defendants

                                        PROCEEDINGS

 STATUS CONFERENCE on Plan of Work (rec. doc. No. 15)


 Comments:

 Attorney Aisha Sanders failure to appear.
